Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 1/11/22.  Claims 1-3, 5, 6, 10, and 11 have been amended.  Claims 12 and 13 have been added.  Claim 4 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-8, and 10-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended claims include the subject matter wherein the hearing aid device includes a field strength meter in conjunction with the audio frequency induction loop receiver in order to determine the field strength of a detected magnetic field in order to detect a distance to an approaching vehicle.  The prior art, particularly the Kilim reference, includes a hearing aid coil; however, this is not used to detect a strength of the magnetic field.  Also, the prior art does not teach or suggest an audio frequency induction loop transmitting device that generates a magnetic field with a strength that is adjustable to transmit an alert signal to an induction loop receiving device to determine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saarimaa et al [U.S. 9,307,329] controls an induction loop system with a calibration signal.

The drawings were received on 8/20/21.  These drawings are approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





JAT
1/19/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687